Citation Nr: 9930204	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The service medical records do reveal complaints of 
psychiatric symptomatology, a diagnosis of a psychiatric 
disorder, and evidence that the appellant attempted to commit 
suicide. 

In January 1998, a VA examiner diagnosed the veteran with 
PTSD.  The veteran did not serve during a period of war or 
otherwise engage in combat.  Nevertheless, he has identified 
several traumatic experiences during his tour of duty, which, 
if verified, could establish a basis for granting service 
connection.  For example, during his February 1999 testimony 
before the undersigned, he described witnessing the bodies of 
dead divers being pulled from the ocean while he was 
stationed with the Coast Guard in Port Angeles, Washington.

A review of the record, however, reveals that the RO has not 
attempted to corroborate or verify these assertions regarding 
his claimed stressors because there was no medical nexus 
opinion linking PTSD to service.   While the Board 
acknowledges the RO's decision on that basis, the United 
States Court of Appeals for Veterans Claims has held that an 
attempt should be made to verify a veteran's stressors if 
diagnosed with PTSD.  See Cohen v. Brown, 10 Vet. App 128 
(1997).  Hence, the Board believes that an attempt to verify 
these assertions is necessary to fulfill the mandated duty to 
assist under 38 U.S.C.A. § 5107(a) (West 1991), and in light 
of Manual M21-1, Part VI, paragraph 7.46(f)(2).  In this 
latter respect it should be recognized that the United States 
Coast Guard, or a government records depository may have 
evidence supporting the appellant's claim, and that VA has an 
obligation to secure government records in its possession.

Furthermore, the issues of entitlement to service connection 
for schizophrenia and depression are not properly before the 
Board because the RO did not adjudicate them on a new and 
material basis.  In May 1991, the Board denied service 
connection for an acquired psychiatric disorder.  
Unfortunately, the RO did not inform the veteran of 38 C.F.R. 
§ 3.156 (1999) in the statement of the case or subsequent 
supplemental statements of the case, contrary to 38 C.F.R. § 
19.29(b) (1999).  Accordingly, the RO must readjudicate these 
claims in order to determine whether new and material 
evidence has been submitted in order to reopen, and issue the 
appellant a supplemental statement of the case, which 
includes a summary of all applicable laws and regulations.

Therefore, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers, 
to include the Little Rock VA Medical 
Center, who have treated him for his 
psychiatric conditions.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified in 
response to this request, which have not 
been previously secured.

2.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors, to 
specifically include such detail as the 
dates, precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  This information should include 
all known details regarding the incidents 
described by the veteran in his written 
statements.

The veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying facts, i.e., 
the names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be requested to verify 
the occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined 
is/are established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.

5.  If, and only if, a stressor is 
verified, the veteran should be afforded 
a special VA psychiatric examination 
conducted by a board of two psychiatrists 
to determine the nature and etiology of 
any current psychiatric disorder, and to 
reconcile the conflicting diagnoses 
already of record.  The claims file and a 
copy of this REMAND must be made 
available to and reviewed by the 
examiners.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor, the psychiatrists are hereby 
notified that they may only rely upon the 
verified history detailed in the reports 
provided by the USASCRUR and the RO.  If 
the examiners believe that PTSD was 
caused by an in-service stressor, they 
must identify which verified stressor 
detailed is responsible for the 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale, and all clinical 
findings should be reported in detail 
using the nomenclature of the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 
1994).  The examination report should be 
typed.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of entitlement to 
service connection for PTSD in light of 
relevant laws, regulations and decisions 
of the Court, including Cohen, as well as 
whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for 
schizophrenia and depression.  If the 
determinations remain unfavorable to the 
veteran, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case that 
includes a summary of all applicable laws 
and regulations and provide an 
opportunity to respond.  38 C.F.R. § 
19.29(b).  The case should then be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to ensure due process and to 
obtain additional information, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

